Citation Nr: 0311801	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 22, 
1995, for the award of a 100 percent rating for post-
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1975.

In a September 1996 decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
and a 100 percent rating for PTSD, effective in December 
1995.  The Board of Veterans' Appeals (Board) remanded the 
case to the RO in August 1999 for determination of whether 
the veteran had filed a timely Notice of Disagreement (NOD) 
on the issue of an earlier effective date for the 100 percent 
rating.  In a February 2002 decision, the Board remanded the 
case for the veteran to be afforded a hearing by a Member of 
the Board.  This hearing was conducted on this issue in April 
2002.  

In an October 2002 decision, the Board concluded that the 
veteran had provided a timely NOD.  The case was then 
remanded to the RO for a decision on the merits.  In a 
December 2002 decision, the RO concluded that the veteran had 
not submitted a timely appeal from the September 1996 
decision denying service connection for PTSD.  

In his appeal, dated in February 2003, the veteran stated "I 
knew that VA RO Jackson had made a clear and unmistakable 
error by stating that the serviceman's records did not claim 
post-traumatic stress disorder which I knew in my heart that 
it was a clear and unmistakable error on their part but I 
couldn't do anything about it."  The RO did not address the 
veteran's statement that there was clear and unmistakable 
error in the earlier RO decision, and that issue is referred 
the RO for appropriate action.  


REMAND

In his February 2003 appeal, the veteran indicated that he 
wanted a BVA hearing at a local VA office before a member or 
members of the BVA.  The Board further notes that in 
correspondence attached to this appeal, the veteran indicated 
that he wanted a video hearing.  The RO, in a handwritten 
note, indicated that the veteran had a BVA hearing in April 
2002.  This is the hearing referred to in the Introduction.  
However, that hearing was on the question of the timeliness 
of an NOD regarding the effective date for the award of a 100 
percent rating for PTSD.  That issue was resolved in the 
veteran's favor in the October 2002 Board decision, and the 
issue before the Board is a determination, on the merits, as 
to whether an earlier effective date is appropriate.  

As this is a different issue from the one that the veteran 
discussed at his April 2002 hearing, the Board concludes that 
due process requires that the veteran, at his request, be 
afforded the opportunity for a hearing on this issue.  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for 
the next available video hearing and the 
veteran and his fiduciary should be 
notified of the date, time and location 
of the hearing.  If the veteran either 
fails to report for the hearing or 
determines that he no longer requests a 
hearing, this should be documented in 
writing in the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




